Exhibit 10.(i)

 

AMENDMENT TO LOAN DOCUMENTS

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of JUNE 29, 2010,
by and between FREDERICK COUNTY BANCORP, INC., a Maryland corporation (the
“Borrower”), and ATLANTIC CENTRAL BANKERS BANK (the “Lender”).

 

BACKGROUND

 

A.        On July 22, 2009, the Borrower executed and delivered to Lender, inter
alia, a Promissory Note and Security Agreement (the “Note”) evidencing a loan in
the principal sum of Four Million and No/100 Dollars ($4,000,000) (the “Loan”)
and that certain commitment letter dated July 20, 2009(the “Commitment Letter”),
as may be amended from time to time and other documents described in or
accompanying the Note, including, any pledge agreements, collateral assignments,
and other agreements, instruments, certificates (collectively as amended from
time to time, the “Loan Documents”) which evidence or secure some or all of the
Borrower’s obligations to the Lender for one or more loans or other extensions
of credit (the “Obligations”).

 

B.         The outstanding principal balance of the Loan as of June 29, 2010 is
Five Hundred Thousand and No/100 Dollars ($500,000.00).

 

C.         The Borrower and the Lender desire to amend the Loan Documents as
provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.     The Loan Documents are hereby amended such that:

 

(a)          the maturity date shall be extended to July 22, 2011 (the “Maturity
Date”);

 

(b)         the interest rate shall remain floating at Wall Street Journal Prime
plus 0.50%, subject to an interest rate floor of 4.25%;

 

(c)          in conjunction with the extension of the Maturity Date, Borrower
shall remit a renewal fee in the amount of Eight Thousand and NO/100 Dollars
($8,000.00);

 

(d)         the Borrower will pay to the Lender, monthly payments of interest
only, with all then outstanding principal, accrued but unpaid interest and any
other sums due and payable under the Loan Documents, due and payable in full on
the Maturity Date;

 

(e)          the Borrower is not in default under any material existing
agreement, and no Default hereunder has occurred and is continuing;

 

(f)            the Borrower and the Bank have filed or caused to be filed all
tax returns (including, without limitation, those relating to Federal and state
income taxes) required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against either of them (other
than those being contested in good faith by appropriate proceedings for which
adequate reserves have been provided on its books). No tax liens have been filed
against the property or assets of the Borrower or the Bank, and no claims are
being asserted with respect to such taxes which, if adversely determined, would
have a material adverse effect upon the financial condition, business or
operations of the Borrower or the Bank;

 

--------------------------------------------------------------------------------


 

(g)         all balance sheets, profit and loss statements, and other financial
statements of the Borrower and the Bank which have heretofore been delivered to
Lender are true and correct and present fairly, accurately and completely the
consolidated financial position of the Borrower and the Bank and the results of
their respective operations as of the dates and for the periods for which the
same are furnished. All such financial statements have been prepared in
accordance with GAAP applied on a consistent basis. Neither the Borrower nor any
Subsidiary possesses any “loss contingency” (as that term is defined in
Financial Accounting Standards Board, Statement of Financial Accounting
Standards No. 5 - “SFAS 5”) which is required to be accrued, reflected, or
reserved against in its balance sheet or disclosed in the footnotes to such
balance sheet and which is not so accrued, reflected or reserved against or so
disclosed. There has been no material adverse change in the business,
properties, operations or condition (financial or otherwise) of the Borrower or
the Bank since the date of the financial statements which were most recently
furnished by the Borrower to Lender. No event has occurred which could
reasonably be expected to interfere substantially with the normal business
operations of the Borrower, except as disclosed in writing to Lender heretofore
or concurrently herewith;

 

(h)         the proceeds of the Loan shall be used by the Borrower solely to
make loans or capital contributions to the Bank to enable the Bank to maintain
strong capital ratios and to leverage its balance sheet by making loans and
investments, and for general corporate purposes;

 

(i)             all operations of the Borrower and the Bank have been carried on
in accordance in all material respects with all applicable laws, statutes,
ordinances, rules and regulations. No investigation by any governmental
authority, federal, state or local, is pending or threatened against Borrower or
the Bank;

 

(j)             the Borrower shall not merge or consolidate with or acquire all
or substantially all of the assets or operations of any financial institution
whose deposits are insured by the FDIC. The Borrower shall not acquire
securities of any financial institution that have the right to cast more than
20% of all of the votes entitled to be cast for the election of directors of
that financial institution. In addition, the Borrow shall not acquire or enter
into any business or line of business that the Borrower in not engaged in at the
Closing Date;

 

(k)          any and all references to the Note or Commitment Letter in any
other Loan Document shall be deemed to refer to the Note and Commitment Letter
as amended by this Amendment. This Amendment is deemed incorporated into each of
the Loan Documents.

 

Any initially capitalized terms used in this Amendment without definition shall
have the meanings assigned to those terms in the Loan Documents. To the extent
that any term or provision of this Amendment is or may be inconsistent with any
term or provision in any Loan Document, the terms and provisions of this
Amendment shall control.

 

2.             The Borrower hereby certifies that: (a) all of its
representations and warranties in the Loan Documents, as amended by this
Amendment, are, except as may otherwise be stated in this Amendment: (i) true
and correct as of the date of this Amendment, (ii) ratified and confirmed
without condition as if made anew, and (iii) incorporated into this Amendment by
reference, (b) no Event of Default or event which, with the passage of time or
the giving of notice or both, would constitute an Event of Default, exists under
any Loan Document which will not be cured by the execution and effectiveness of
this Amendment, (c) no consent, approval, order or authorization of, or
registration or filing with, any third party is required in connection with the
execution, delivery and carrying out of this Amendment or, if required, has been
obtained, and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance

 

2

--------------------------------------------------------------------------------


 

with its terms. The Borrower confirms that the Obligations remain outstanding
without defense, set off, counterclaim, discount or charge of any kind as of the
date of this Amendment.

 

3.      The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 

4.            This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

5.            This Amendment will be binding upon and inure to the benefit of
the Borrower and the Lender and its respective heirs, executors, administrators,
successors and assigns.

 

6.            This Amendment has been delivered to and accepted by the Lender
and will be deemed to be made in the State where the Lender’s office indicated
in the Loan Documents is located. This Amendment will be interpreted and the
rights and liabilities of the parties hereto determined in accordance with the
laws of the State where the Lender’s office indicated in the Loan Documents is
located, excluding its conflict of laws rules.

 

7.       Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial provisions contained in the Loan Documents.

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

 

FREDERICK COUNTY BANCORP, INC.

 

 

 

By:

/s/ William R.Talley, Jr.

 

William R.Talley, Jr.

 

EVP, CFO

 

 

 

ATLANTIC CENTRAL BANKERS BANK

 

 

 

By:

/s/ Bernadette M. Kibe

 

Bernadette M. Kibe

 

AVP, Financial Institution and De Novo Banking Services

 

3

--------------------------------------------------------------------------------


 

STATE OF

Maryland

 

:

 

 :   ss

 

COUNTY OF

Frederick

 

:

 

On this, the 7 day of July, 2010 before me, the subscriber, a Notary Public in
and for the State and County aforesaid, personally appeared William R.
Talley, Jr., who acknowledged himself to be the EVP, CFO, of Frederick County
Bancorp, Inc. that he as such officer, being authorized to do so, executed the
foregoing Amendment to Loan Documents on behalf of said state association for
the purposes therein contained.

 

WITNESS my hand and seal the day and year aforesaid.

 

[SEAL]

 

 

/s/ Gloria Jean Poole

 

Notary Public

 

 

 

My Commission Expires: Sept 1, 2010

 

 

COMMONWEALTH OF PENNSYLVANIA

 

:

 

: ss

[SEAL]  

COUNTY OF CUMBERLAND

 

:

 

On this, the 12th day of July, 2010, before me, the subscriber, a Notary Public
in and for the Commonwealth and County aforesaid, personally appeared Bernadette
M. Kibe, AVP, Financial Institution and De Novo Banking Services of Atlantic
Central Bankers Bank, a state banking institution and who acknowledged that she
as such officer, being authorized to do so, executed the foregoing Amendment to
Loan Documents on behalf of said state banking institution for the purposes
therein contained.

 

WITNESS my hand and seal the day and year aforesaid.

 

[SEAL]

 

 

/s/ Jody L. Diehl

 

Notary Public

 

 

 

My Commission Expires:

 

COMMONWEALTH OF PENNSYLVANIA

 

Notarial Seal

 

Jody L. Diehl, Notary Public

 

Camp Hill Bora, Cumberland County

 

My Commission Expires July 10, 2013

 

Member, Pennsylvania Association of Notaries

 

 

4

--------------------------------------------------------------------------------


 

REVOLVING LINE OF CREDIT PROMISSORY NOTE AND SECURITY AGREEMENT

(UNSECURED)

 

Borrower:

Frederick County Bancorp, Inc.

Lender:

Atlantic Central Bankers Bank

 

PO Box 1100

 

1400 Market Street

 

Frederick, MD 21702

 

P.O. Box 1109

 

 

 

Camp Hill, PA 17001-1109

 

PRINCIPAL AMOUNT: $4,000,000.00

DATE OF NOTE: July 22, 2009

 

PROMISE TO PAY. For value received, Frederick County Bancorp, Inc. (“Borrower”),
a Maryland corporation organized as the holding company of Frederick County Bank
(the “Bank”), hereby agrees to pay to Atlantic Central Bankers Bank, a state
banking institution chartered in the Commonwealth of Pennsylvania, (“Lender”)
the sum of Four Million and No/100 Dollars ($4,000,000.00), or so much of the
principal as may be outstanding, together with interest on the outstanding
principal balance of each advance made by Lender under this Revolving Line of
Credit Promissory Note and Security Agreement (Unsecured) (“Note”) at the rate
set forth in this Note from the date of each advance by Lender under this Note
until the principal balance of each advance under this Note is paid in full.

 

1.     INTEREST. The interest rate on the principal of this Note is subject to
change from time to time based on changes in the Index set forth in this Note.
The interest rate on the Loan may or may not be the lowest rate available at any
given time by Lender to its customers. Borrower understands that Lender may make
other similar loans to other customers at interest rates different than the
interest rate provided for in this Note. The interest rate is a variable
interest rate equal to the sum of: New York Wall Street Journal Prime Rate (the
“Index”) plus one half of one percent (0.50%), subject to a floor of four and
one-quarter of one percent (4.25%). Under no circumstances will the interest
rate on this Note exceed the maximum interest permitted under the laws of the
Commonwealth of Pennsylvania. The interest rate will be computed on a year
consisting of 360 days with interest charged and billed based on the actual
number of days elapsed. Under no circumstances will the interest rate on this
Note exceed the maximum interest permitted under the laws of the Commonwealth of
Pennsylvania.

 

2.     PAYMENT. Borrower will pay this Loan in one payment of all outstanding
principal plus all accrued unpaid interest on July 22, 2010. In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning September 1, 2009, with all subsequent interest
payments to be due on the same day of each month thereafter. Unless otherwise
agreed or required by applicable law, payments will be applied first to accrued
unpaid interest, then to principal and any remaining amount to any unpaid
collection costs and late charges. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

 

3.     PREPAYMENT PENALTY. Borrower may at any time prepay any part or the
entire principal due under this Note without any premium or penalty. Any
prepayments shall first be applied to interest, late charges and costs, if any,
and then to principal.

 

4.     LATE CHARGE. If any payment to be made under this Note, including any
balloon payment, is fifteen (15) or more days late, a late charge will be
automatically assessed on the sixteenth day. The late charge will be the greater
of $25.00 or 5% of the payment not made.

 

5.     REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to the
best of its knowledge, information and belief as follows:

 

5.1 Judgments. There are no judgments, injunction or similar order or decrees
outstanding against Borrower and there are no claims, actions, suits or
proceedings pending or, to the knowledge of Borrower, threatened against or
affecting Borrower or its properties which, if determined adversary to Borrower,
could result in

 

1

--------------------------------------------------------------------------------


 

any material adverse change in Borrower’s financial condition, property or
ability to perform its obligations under this Note and other agreements, and
Borrower is not, to its knowledge, in violation of or default under any
judgment, order, writ, injunction, decree, rule or regulation of any court or
governmental agency.

 

5.2        Financial Statements. The Borrower will furnish to Lender

 

a.     as soon as available, but in any event not later than 90 days after the
close of each fiscal year of the Borrower, the annual audit report of the
Borrower containing a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and related consolidated
statements of income, cash flow, and changes in shareholders’ equity of the
Borrower and its Subsidiaries for such fiscal year, all in reasonable detail,
prepared in accordance with GAAP applied on a consistent basis, and certified
without exception or qualification by independent certified public accountants
selected by the Borrower and satisfactory to Lender;

 

b.    as soon as available, but in any event not later than 30 days after the
close of each quarter of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
quarterly period and related consolidated statement of income for such quarterly
period and for the period from the beginning of the current fiscal year to the
end of such quarterly period, prepared in accordance with GAAP applied on a
consistent basis (excluding disclosures in footnotes), and certified by the
principal financial or accounting officer of the Borrower (subject to normal
year-end adjustments);

 

c.     concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the officer who certified such statements,
setting forth the Bank’s (i) total risk-based capital ratio, (ii) Tier 1
risk-based capital ratio, and (iii) Tier 1 leverage ratio, computed in
accordance with the regulations and policies of the Federal Reserve; and

 

d.    from time to time, such additional financial and other information as
Lender may reasonably request.

 

5.3        Capital. The Borrower will cause the Bank at all times to be “well
capitalized” as determined in accordance with the regulations of the Federal
Reserve. The Borrower will also cause the Bank to (i) have total risk-based
capital of at least 10% at all times, (ii) to have a Tier 1 risk-based capital
ratio of at least 6.0% at all times, and (iii) to have a Tier 1 leverage ratio
of at least 5.0% at all times

 

5.4        Notice of Regulatory Action. The Borrower shall promptly notify the
Lender of any action or proposed action taken by any federal or state bank
regulatory agency with respect to the Borrower, the Bank or any of its directors
or officers, including without limitation any cease and desist order, civil
monetary penalty, memorandum of understanding, or consent agreement.

 

6.     INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note to five percentage points (5%)
over the Index. The interest rate will not exceed the maximum rate permitted by
applicable law. If judgment is entered in connection with this Note, interest
will continue to accrue on this Note after judgment at the interest rate
applicable to this Note at the time judgment is entered.

 

7.     DEFAULT. A default under this Note shall be defined to include one,
several or all of the following (“Events of Default”):

 

7.1         Payment Default. If the Borrower fails to make any payment of
principal and/or interest when due under this Note.

 

7.2         Enforcement Action. The Borrower, the Bank or any of its directors
or officers shall have agreed to, entered into or become subject to any cease or
desist order, or memorandum of understanding with any federal or state bank
regulatory authority having jurisdiction with respect to the Bank or the
Borrower, including without limitation the Federal Deposit Insurance
Corporation, with respect to the financial condition or operations of the Bank
or the Borrower.

 

2

--------------------------------------------------------------------------------


 

7.3         Other Defaults. If the Borrower fails to: (a) comply with or to
perform any other term, obligation, covenant, commitment or condition contained
in this Note or in any documents executed by Borrower in connection with this
Note or in connection with the Loan evidenced by this Note; or (b) fails to
comply with or perform any term, obligation, covenant, commitment or condition
contained in any other agreement between Borrower and Lender.

 

7.4         Default in Favor of Third Parties. Borrower or any grantor defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower’s property or Borrower’s ability to repay
this Note or perform Borrower’s obligations under this Note or any of the
related documents.

 

7.5         False Statements. If any warranty, representation or statement made,
furnished or extended by Borrower, or on behalf of Borrower, to Lender set forth
in this Note or in any documents executed by and/or delivered by Borrower to
Lender in connection with this Note or in connection with the Loan evidenced by
this Note: (a) is untrue, false and/or misleading in any material respect at the
time the warranty, representation or statement is made; or (b) subsequently
becomes untrue, false and/or misleading in any material respect.

 

7.6         Death or Insolvency. If the Borrower is an individual: (a) the death
of the Borrower or (b) the filing by or against Borrower of any federal
bankruptcy proceeding. If the Borrower is a general, limited or limited
liability partnership, a corporation or a limited liability company: (a) the
dissolution, whether voluntary or involuntary, of Borrower, (b) the cessation of
Borrower’s business, (c) the appointment of a receiver for Borrower or any of
Borrower’s assets, (d) the assignment by Borrower of Borrower’s assets for the
benefit of creditors, (e) the filing of any dissolution, whether voluntary or
involuntary, receivership, winding up or liquidation proceedings by or against
Borrower and/or (f) the filing by or against Borrower of any federal and/or
state insolvency and/or bankruptcy proceeding.

 

7.7         Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

7.8      Events Affecting Guarantor. Intentionally omitted.

 

7.9      Change in Ownership. Any change in ownership interest of twenty-five
percent (25%) or more of the common stock of Borrower.

 

7.10    Adverse Change. If there is a material adverse change in the financial
condition of Borrower of this Note or a change in the value and/or condition of
any assets of borrower pledged to Lender to secure this Note, which in the sole
discretion of Lender, Lender determines to reasonably impair the prospect of
payment in full of this Note.

 

7.11    Loan to Value & Margin Requirement. Intentionally omitted.

 

7.12    Insecurity. Lender in good faith believes itself insecure.

 

7.13    Entry of Judgment. Entry of any judgment against Borrower and a
determination by Lender that the same, when taken together with all other
judgments outstanding against Borrower, could result in any material adverse
change in Borrower’s financial condition, property or ability to pay and perform
its obligations to Lender, unless such judgment shall have been discharged or
execution thereof stay within thirty (30) days after entry thereof or discharged
within thirty (30) days after the expiration of any such stay.

 

8.    CONFESSION OF JUDGMENT. Intentionally omitted.

 

3

--------------------------------------------------------------------------------


 

9.      LENDERS RIGHTS. Upon a default, and without the need for Lender to issue
any notice to or demand upon Borrower, except as may be required by law: (1) the
entire amount of unpaid principal and all accrued and unpaid interest, as well
as all late charges and costs, if any, shall be immediately due and payable in
full, thus abrogating any amortization provisions set forth in Paragraph 2 of
this Note; (2) the interest rate on the unpaid principal shall be automatically
increased by 3.00 percentage points above the interest rate in effect on the
date of default; and (3) Lender may exercise any and all rights and remedies
available to Lender under the statutes and Rules of Civil Procedure of the
Commonwealth of Pennsylvania and as provided for in this Note. All remedies
available to Lender are cumulative. Lender is under no obligation to proceed
first against any collateral described in Paragraph 10 of this Note prior to
proceeding against Borrower or any assets of Borrower not pledged by Lender.

 

10.    RIGHT OF SET OFF. Borrower grants to Lender a contractual security
interest in, and hereby assigns, conveys, delivers, pledges and transfers to
Lender all of Borrower’s right, title and interest in and to all of Borrower’s
present and future accounts, funds and assets of Borrower in possession of
Lender, except any trust accounts or funds or assets which Lender holds as a
fiduciary, to secure this Note. Borrower hereby authorizes and empowers Lender,
to the extent permitted by law and by this Note, to charge or setoff all sums
owing on this Note against any and all such accounts, funds and assets, and, at
Lender’s option, to administratively freeze all such accounts to allow Lender to
protect Lender’s charge and setoff rights provided for in this paragraph.

 

11.    CROSS DEFAULT. A default under this Note is a default under all present
and future obligations, agreements, instruments and commitments of Borrower to
Lender.

 

12.    COLLATERAL. Intentionally omitted.

 

13.    CROSS COLLATERAL. Intentionally omitted.

 

14.    LOAN TO VALUE RATIO. Intentionally omitted.

 

15.    INTEREST RATE ON JUDGMENT. The interest rate on any judgment entered on
this Note by confession or otherwise shall be the default rate as defined in
Paragraph 6 provided for in this Note, which is in effect as of the date of
judgment.

 

16.    JURISDICTION AND VENUE. Borrower acknowledges that this Note was executed
and delivered to Lender and accepted by Lender at Lender’s office in Camp Hill,
Pennsylvania. If there is a lawsuit arising directly or indirectly out of or
based directly or indirectly on this Note or the Loan by Lender to Borrower
evidenced by this Note, Borrower agrees that the exclusive and sole jurisdiction
and venue for any lawsuit involving Borrower, whether as plaintiff or defendant,
shall reside either in the Court of Common Pleas of Cumberland County,
Pennsylvania or the United States District Court for the Middle District of
Pennsylvania. This Note shall be construed and interpreted under the laws of the
Commonwealth of Pennsylvania.

 

17.    WAIVER OF JURY TRIAL. Borrower knowingly and intelligently waives any
trial by jury with regards to any lawsuit arising directly or indirectly out of
or based directly or indirectly on this Note or the Loan by Lender to Borrower
evidenced by this Note, whether the lawsuit involves Borrower as a defendant or
plaintiff.

 

18.    COUNSEL FEES AND COSTS. Borrower agrees to pay upon demand all of
Lender’s costs and expenses, including attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Note and all
documents executed by Borrower in connection with the Loan evidenced by this
Note. Lender may pay someone else to help enforce this Note and all documents
and instruments executed by Borrower in connection with the Loan evidenced by
this Note and Borrower shall pay the costs and expenses of such enforcement.
Costs and expenses include Lender’s attorneys’ fees and legal expenses, whether
or not there is a lawsuit, and attorneys’ fees and legal expenses for any
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment or post-appeal
collection services. Borrower also shall pay all court costs and such additional
fees as may be directed by the court.

 

4

--------------------------------------------------------------------------------


 

19.    DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $30.00 if
Borrower makes a payment on Borrower’s loan and the check or preauthorized
charge with which Borrower pays is later dishonored.

 

20.    NATURE OF LOAN. The obligation evidenced by this Note does not represent
or evidence a “consumer credit transaction” as that term is defined in Rule 2950
of Pennsylvania Rules of Civil Procedure but rather a business lending
transaction.

 

21.    WAIVERS. Borrower hereby waives all notices with regards to this Note,
including but not limited to presentment, demand for payment, protest, notice of
dishonor and/or any notices relating to commercial paper under Article 3 of the
Uniform Commercial Code, as enacted in the Commonwealth of Pennsylvania.
Additionally, Borrower waives any and all notices required under Article 8
and/or Article 9 of the Uniform Commercial Code with regards to the collateral
described in Paragraph 12 hereof, and/or disposition of the collateral described
in Paragraph 12 hereof. Borrower hereby waives the equitable and legal doctrines
of election of remedies and marshalling of assets.

 

22.    MISCELLANEOUS PROVISIONS. The failure of Lender to enforce any right
under this Note or under any documents executed by Borrower in connection with
the Loan evidenced by this Note shall not be deemed a waiver of Lender’s right
under this Note or otherwise. Caption headings in this Note are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Note and do not constitute any part of the terms of this Note. This Note
shall be binding upon the heirs, successors, personal representatives and
assigns of Borrower. This Note shall inure to the benefit of Lender and its
successors and assigns. In the event any one or more of the provisions contained
in this Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note, but the Note shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein. This Note shall be governed by, construed, interpreted and
enforced according to the laws of the Commonwealth of Pennsylvania.

 

23.     STOCK POWER. Intentionally omitted.

 

24.     LINE OF CREDIT. This Note evidences a revolving line of credit. Advances
under this Note, as well as directions for payment from Borrower’s accounts,
must be requested in writing by Borrower or by an authorized person. Borrower
agrees to be liable for all sums either: (a) advanced in accordance with the
instructions of an authorized person or (b) credited to any of Borrower’s
accounts with Lender. The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by Lender’s internal
records, including daily computer printouts. Lender will have no obligation to
advance funds under this Note if: (a) Borrower or any guarantor is in default
under the terms of this Note or any agreement that Borrower or any guarantor has
with Lender, including any agreement made in connection with the signing of this
Note; (b) Borrower or any guarantor ceases doing business or is insolvent;
(c) any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor’s guarantee of this Note or any other loan with Lender;
(d) Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender; or (e) Lender in good faith believes itself
insecure.

 

PRIOR TO SIGNING THIS NOTE, EACH BORROWER HAS READ AND UNDERSTOOD ALL OF THE
PROVISIONS OF THIS NOTE. EACH BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY
OF THIS NOTE. THIS NOTE IS EXECUTED UNDER SEAL AND IT IS INTENDED THAT THIS NOTE
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

 

 

BORROWER

 

Frederick County Bancorp, Inc.

 

 

 

By:

/s/ William R. Talley, Jr.

 

Name:

William R. Talley, Jr.

 

Title:

EVP and CFO

 

 

5

--------------------------------------------------------------------------------


 

Business Address:

9 North Market Street

 

 

 

Frederick, MD 21701

 

 

 

 

 

 

Business Phone #:

240-529-1507

 

Cell Phone #:

301-639-0298

 

6

--------------------------------------------------------------------------------